Order filed February 1, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00719-CV
                                   ____________

               BUG STATE PEST CONTROL, INC., Appellant

                                         V.

  ACCUTROL EXTERMINATING & MOSQUITO SYSTEMS, LLC;
ACCUTROL PEST MANAGEMENT, LLC; AND BRYAN ZENTKOVICH,
                     Appellees


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-51567

                                    ORDER
      The notice of appeal in this case was filed December 10, 2021. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the clerk’s record. No evidence that appellant has established indigence
has been filed. See Tex. R. Civ. P. 145. On December 29, 2021, this court notified
appellant that the appeal was subject to dismissal unless it made arrangements to pay
for the record and provided proof of payment for the record. No response was filed.
Therefore, the court issues the following order.

      Appellant is ordered to demonstrate to this court that it has made arrangements
to pay for the clerk’s record on or before February 16, 2022. See Tex. R. App. P.
35.3(c). If appellant fails to do so, the appeal will be dismissed. See Tex. R. App. P.
37.3(b).

                                   PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                          2